     Case 3:21-cv-01144-JLS-MSB Document 11 Filed 08/16/21 PageID.74 Page 1 of 2




 1   Bibianne U. Fell (SBN 234194)
     FELL LAW, P.C.
 2   Mailing: 11956 Bernardo Plaza Dr., Box 531
     San Diego, CA 92128
 3   Personal Service: 402 W. Broadway, Suite 950
     San Diego, CA 92101
 4   Telephone: (858) 201-3960
     Facsimile: (858) 201-3966
 5   bibi@fellfirm.com
 6   William B. Federman*
     Oklahoma Bar No. 2853
 7   FEDERMAN & SHERWOOD
     10205 N. Pennsylvania Ave.
 8   Oklahoma City, OK 73120
     Telephone: (405) 235-1560
 9   Facsimile: (405) 239-2112
     wbf@federmanlaw.com
10   *Admitted Pro Hac Vice
11   Counsel for Plaintiff and the Proposed Class
12                      UNITED STATES DISTRICT COURT
13                   SOUTHERN DISTRICT OF CALIFORNIA
14     Gerald S. Lee, individually and on        Case No.: 3:21-cv-01144-JLS-MSB
       behalf of all others similarly situated
15     and on behalf of the general public,
                                                 PLAINTIFFS’ NOTICE OF
16                    Plaintiff,                 VOLUNTARY DISMISSAL OF
       v.                                        CLAIMS AGAINST DEFENDANT
17                                               CARESOUTH CAROLINA, INC.,
       Netgain Technology, LLC, and              WITHOUT PREJUDICE
18     CareSouth Carolina, Inc.
19                    Defendants.
20

21

22

23

24

25

26

27

28

                 PLAINTIFFS’ NOTICE VOLUNTARY DISMISSAL OF CLAIMS AGAINST
                             CARESOUTH, INC., WITHOUT PREJUDICE
     Case 3:21-cv-01144-JLS-MSB Document 11 Filed 08/16/21 PageID.75 Page 2 of 2




 1         COMES NOW Plaintiff Gerald S. Lee and, by and through his undersigned
 2   counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby
 3   voluntarily dismisses, without prejudice, his claims in the above-captioned action
 4   against Defendant CareSouth Carolina, Inc., with each party to bear his or its own
 5   attorney’s fees and costs.
 6

 7   DATED: August 16, 2021                /s/ Bibianne U. Fell
                                           Bibianne U. Fell, Esq.
 8                                         Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -1-
                  PLAINTIFFS’ NOTICE VOLUNTARY DISMISSAL OF CLAIMS AGAINST
                              CARESOUTH, INC., WITHOUT PREJUDICE
